Citation Nr: 0711897	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  04-20 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for coronary artery disease 
and hypertension, including as secondary to service connected 
diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from May 
1966 to May 1967.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision by the Waco Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In his June 2004 substantive 
appeal, the veteran requested a videoconference hearing 
before a Veterans Law Judge.  In December 2006 he withdrew 
the request.  


FINDINGS OF FACT

Hypertension and coronary artery disease were not manifested 
in service or in the veteran's first postservice year, are 
not shown to be related to the veteran's active service, and 
are not shown to have been caused or aggravated by his 
service-connected diabetes mellitus.


CONCLUSION OF LAW

Service connection for coronary artery disease and 
hypertension is not warranted. 38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In August 2002 correspondence (prior to the February 2003 
rating decision), the appellant was advised of what type of 
evidence was needed to substantiate the claim, and of his and 
VA's responsibilities in the development of the claim.  While 
the August 2002 letter did not advise the veteran verbatim to 
submit everything he had pertinent to his claim, it explained 
the type of evidence necessary to substantiate his claim and 
asked him to submit any such evidence.  This was equivalent 
to advising him to submit everything in his possession 
pertinent to the claim.  The February 2003 rating decision, 
the April 2004 statement of the case (SOC), and the March 
2005 and May 2006 supplemental SOC's provided the text of 
applicable regulations, and explained what the evidence 
showed and why the claim was denied.  

In March 2006 correspondence, the appellant received notice 
regarding the disability ratings and effective dates of 
awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006)); 
regardless, as the appeal is being denied, the matters of a 
disability rating and effective date of award are moot.

While complete VCAA notice was not given prior to the rating 
decision on appeal, the Board finds the absence of pre-
decision notice is not prejudicial to the appellant.  Proper 
notice was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
appellant is represented and has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  

Regarding the duty to assist, VA has obtained all pertinent, 
identified records, and arranged for the veteran to be 
examined.  VA's duty to assist is met.

II.  Factual Background

The veteran's service medical records, including an April 
1969 separation examination, are negative for any complaints, 
treatments, or findings related to hypertension or coronary 
artery disease.  The April 1969 clinical evaluation revealed 
that his lungs, chest, heart, and vascular system were 
normal.  

March 2000 to July 2002 treatment records from Dr. D. H. 
noted that the veteran had a history of diabetes, 
hypertension and coronary disease with coronary bypass 
surgery in April 2002.  The records show that coronary artery 
disease was diagnosed in 1991 (when the veteran had a 
"cardiac episode"); that diabetes mellitus was diagnosed in 
1996; and that hypertension was diagnosed in 1999.

March 2000 to July 2002 treatment records from Dr. T. B. 
included the impressions of diabetes mellitus and coronary 
artery disease, status post coronary artery bypass graft.  

April 2002 to July 2002 Covenant Hospital treatment records 
show diagnoses of atherosclerotic coronary vascular disease 
with positive thallium stress test, hypertension, and type II 
diabetes mellitus.  An April 2002 record notes that the 
veteran had a history of coronary artery disease with the 
last coronary angiogram done in1991 showing coronary artery 
disease; had diabetes mellitus since 1996; and had 
hypertension since 1999.  In April 2002, he underwent 
aortocoronary bypass times four.  

April 2002 to August 2002 treatment records from Dr. B. F. 
included the diagnoses of coronary artery disease, 
hypertension, and type II diabetes.

On December 2002 VA examination, after recording the history 
provided by the veteran and physical examination, the 
examiner opined that the "diabetes mellitus type II is not 
responsible for diagnosis of coronary artery disease, 
coronary artery bypass, hypertension    ."  The examiner 
noted that the veteran's diabetes was also very mild and well 
controlled.  

On March 2005 VA examination, the examiner noted that the 
claims file was reviewed.  After physical examination, the 
diagnoses included hypertension, mild, under good control; 
and coronary artery disease, status post-operative coronary 
artery bypass graft.  The examiner opined that "it is less 
likely than not that [the veteran's] hypertension or his 
coronary artery disease and arteriosclerotic vascular disease 
are a result of his diabetes mellitus."  The examiner 
reasoned that it was a well-known medical principle that 
diabetes was not a cause and effect of hypertension or 
coronary artery disease.  

May 2005 to November 2005 treatment records from Lubbock VA 
Outpatient Clinic note diagnoses of coronary artery disease, 
hypertension, and diabetes mellitus.  

III.  Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d).  In addition, if 
certain chronic diseases (here, hypertension) become manifest 
to a compensable degree within one year after service, such 
diseases are presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
The Court has held that a claimant is also entitled to 
service connection on a secondary basis when it is shown that 
a service-connected disability aggravates a nonservice- 
connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102. 

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

It is neither shown nor alleged that coronary artery disease 
and/or hypertension were manifested in service or in the 
first postservice year, and there is no competent (medical) 
evidence that relates the veteran's coronary artery disease 
and his hypertension to his service.  Consequently, service 
connection for these disabilities on the basis that they were 
incurred or aggravated in service (or may be presumed to have 
been incurred in service under 38 U.S.C.A. § 1112) is not 
warranted.

The veteran's claim for service connection for coronary 
artery disease and hypertension is premised on a theory that 
they are secondary to (were caused or aggravated by) his 
service-connected diabetes mellitus.  He has not submitted or 
identified any competent (medical) evidence which supports 
this theory of entitlement.

VA arranged for an examination of the veteran to ascertain 
whether his coronary artery disease and hypertension are 
related to his service connected diabetes.  Both on December 
2002 and on March 2005 VA examinations, the examiner opined, 
in essence, that the coronary artery disease and hypertension 
are unrelated to the service-connected diabetes mellitus.  
There is no competent (medical) evidence to the contrary.  It 
is also noteworthy in this regard that the veteran's coronary 
artery disease appeared a number of years prior to the 
clinical manifestation and diagnosis of diabetes.  Because he 
is a layperson, the veteran's own arguments/statements that 
his coronary artery disease and hypertension are related to 
his service-connected diabetes mellitus are not competent 
evidence.  See Espiritu, supra.  

The preponderance of the evidence against the veteran's 
claim.  Accordingly, service connection for coronary artery 
disease and hypertension, including as secondary to diabetes 
mellitus, must be denied.


ORDER

Service connection for coronary artery disease and 
hypertension, including as secondary to service-connected 
diabetes mellitus, is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


